IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-1755-09



                      CALVIN BERNARD SUMRELL, Appellant

                                             v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIFTH COURT OF APPEALS
                            DALLAS COUNTY

       Per curiam. M EYERS, J., not participating.

                                      OPINION

       A jury convicted Sumrell of delivering four grams or more but less than two hundred

grams of cocaine, and the judge sentenced him to twenty-five years’ confinement. The

Dallas Court of Appeals reversed, holding that Sumrell’s constitutional right to be present

during jury selection was violated and that the error was harmful.1

       We granted the State’s petition for discretionary review to determine whether the court


       1
      Sumrell v. State, No. 05-08-00732-CR, 2009 Tex. App. LEXIS 5869 at *15 (Tex.
App.—Dallas July 30, 2009).
                                                                          SUMRELL—2

of appeals misconstrued relevant facts as provided in the record. We have determined that

our decision to grant review was improvident. Therefore, the petition is dismissed.




DATE DELIVERED: September 15, 2010
DO NOT PUBLISH